                                                 Case 2:21-cv-06341 Document 1 Filed 08/05/21 Page 1 of 35 Page ID #:1




                                            1     HOLLAND & KNIGHT LLP
                                                  David A. Robinson, Esq. (SBN 107613)
                                            2     david.robinson@hklaw.com
                                                  Marne S. Sussman, Esq. (SBN 273712)
                                            3     marne.sussman@hklaw.com
                                                  Emily M. Lieban, Esq. (SBN 303079)
                                            4     emily.lieban@hklaw.com
                                                  Nicholas A. Dellefave, Esq. (SBN 323814)
                                            5     nicholas.dellefave@hklaw.com
                                                  Three Park Plaza, Suite 1400
                                            6     Irvine, CA 92614-8537
                                                  Telephone: 949.833.8550
                                            7     Facsimile: 949.833.8540
                                            8     Attorneys for Plaintiff CALIFORNIA
                                                  TRUCKING ASSOCIATION
                                            9

                                            10                         UNITED STATES DISTRICT COURT
                                            11                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                            12    CALIFORNIA TRUCKING                     Case No.: 2:21-cv-6341
                                                  ASSOCIATION, a California
Holland & Knight LLP




                                                  corporation,
                 3 Park Plaza, Suite 1400
                 Irvine, CA 92614-8537




                                            13
                                                                                          COMPLAINT FOR
                    Fax: 949.833.8540
                    Tel: 949.833.8550




                                            14                   Plaintiff,               DECLARATORY JUDGMENT
                                                                                          AND INJUNCTIVE RELIEF
                                            15          vs.
                                            16    SOUTH COAST AIR QUALITY
                                                  MANAGEMENT DISTRICT; The
                                            17    GOVERNING BOARD OF THE
                                                  SOUTH COAST AIR QUALITY
                                            18    MANAGEMENT DISTRICT; and
                                                  DOES 1 through 25, inclusive,
                                            19
                                                                 Defendants.
                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28

                                                                                        -1-
                                                              COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
                                                 Case 2:21-cv-06341 Document 1 Filed 08/05/21 Page 2 of 35 Page ID #:2




                                            1                                       INTRODUCTION
                                            2           1.      "The problem is the trucks." — South Coast Air Quality Management
                                            3     District ("District") Governing Board Member Rex Richardson at the May 7, 2021
                                            4     hearing on Proposed Rule 2305 – Warehouse Indirect Source Rule – Warehouse
                                            5     Actions and Investments to Reduce Emissions Program, and Proposed Rule 316 –
                                            6     Fees for Rule 2305 (collectively, "Rule 2305").
                                            7           2.     "We all acknowledge trucks are the issue. The type of building the
                                            8     trucks go to or from, the trucks are indifferent. They pollute no matter where they
                                            9     go." — District Governing Board Member Janice Rutherford at the May 7, 2021
                                            10    hearing on Rule 2305.
                                            11          3.     To avoid the balkanization of emissions and regulatory standards across
                                            12    every local jurisdiction, the United States Congress has enacted two sweeping
Holland & Knight LLP




                                                  preemptions of local rules that could impact the control of emissions from trucks or
                 3 Park Plaza, Suite 1400
                 Irvine, CA 92614-8537




                                            13
                    Fax: 949.833.8540
                    Tel: 949.833.8550




                                            14    that could impact the price, routes, or services those trucks provide. But faced with
                                            15    diminishing returns on its regulation of traditional polluters, looming federal
                                            16    deadlines, and nearing the edge of its regulatory authority, the District has flouted
                                            17    this prohibition by adopting a regional warehouse regulation that, from its inception,
                                            18    has been designed to do only one thing: change the trucks on the road.
                                            19          4.     Dissatisfied with the pace of fleet turnover already mandated by the
                                            20    California Air Resources Board ("CARB"), the District has seized for itself powers
                                            21    reserved to the United States Environmental Protection Agency ("EPA") and CARB
                                            22    under what the United States Supreme Court has already declared to be "Congress's
                                            23    carefully calibrated regulatory scheme." Engine Mfrs. Ass'n v. S. Coast Air Quality
                                            24    Mgmt. Dist., 541 U.S. 246, 255 (2004). The District now seeks to go where no local
                                            25    air district has sought to go before, to implement a rule forcing the marketplace's
                                            26    accelerated acquisition and use of zero emission ("ZE") or near zero emission
                                            27    ("NZE") heavy-duty trucks.
                                            28          5.     In so doing, the District has issued "[a] command, accompanied by
                                                                                            -2-
                                                               COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
                                                 Case 2:21-cv-06341 Document 1 Filed 08/05/21 Page 3 of 35 Page ID #:3




                                            1     sanctions, that certain purchasers may buy only vehicles with particular emission
                                            2     characteristics" previously determined by the United States Supreme Court to be "as
                                            3     much a [preempted] 'attempt to enforce' a 'standard' as a command, accompanied by
                                            4     sanctions, that a certain percentage of a manufacturer's sales volume must consist of
                                            5     such vehicles." Engine Mfrs. Ass'n., 541 U.S. at 255 (italics added). As explained by
                                            6     our High Court: "The aggregate effect of allowing every state or political subdivision
                                            7     to enact seemingly harmless rules would create an end result [that] would undo
                                            8     Congress's carefully calibrated regulatory scheme." Ibid.
                                            9           6.     Plaintiff California Trucking Association et al. ("CTA") thus brings this
                                            10    suit to declare void and to permanently enjoin enforcement of Rule 2305.
                                            11          7.     The District has long-struggled to achieve state and federal air quality
                                            12    standards by exercising only those powers lawfully granted to it. The District has
Holland & Knight LLP




                                                  also long-recognized that the majority of its remaining emissions result from
                 3 Park Plaza, Suite 1400
                 Irvine, CA 92614-8537




                                            13
                    Fax: 949.833.8540
                    Tel: 949.833.8550




                                            14    tailpipes, not smokestacks. But the District has no lawful authority over tailpipes.
                                            15    Nonetheless, in an effort to reach those sources, the District has stretched the letter of
                                            16    the law to reach far beyond its jurisdiction in order to obtain emission reductions.
                                            17          8.     Rule 2305 is nominally styled as a lawful indirect source review ("ISR")
                                            18    rule, but is instead concerned with none of the emissions sources such a review
                                            19    normally addresses. While the Clean Air Act ("CAA"), 42 U.S.C. § 7401, et seq.,
                                            20    allows EPA to review and approve certain ISR rules promulgated by California's 35
                                            21    legislatively created air districts and duly incorporated into California's State
                                            22    Implementation Plan ("SIP") by CARB (see 42 U.S.C. § 7410(a)(5), hereinafter
                                            23    "CAA § 110"), Rule 2305 is not truly concerned with indirect sources. It does not
                                            24    address vehicle trips from workers coming to or leaving the site, the construction
                                            25    equipment used in developing new warehouses, the length of trips to and from the
                                            26    warehouse, or any direct emissions from the warehouse itself. Rule 2305, by
                                            27    necessity and design, is entirely about the trucks.
                                            28          9.     Congress has expressly preempted state and local rules that "relate to"
                                                                                             -3-
                                                               COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
                                                 Case 2:21-cv-06341 Document 1 Filed 08/05/21 Page 4 of 35 Page ID #:4




                                            1     the control of emissions from new motor vehicles and state and local rules that "relate
                                            2     to" a price, route, or service of any motor carrier. 42 U.S.C. § 7543(a) ("CAA §
                                            3     209"); Federal Aviation Administration Authorization Act of 1994 ("FAAAA"), 49
                                            4     U.S.C. § 14501(c)(1).
                                            5           10.    The CAA sets up a comprehensive federal regime via which EPA
                                            6     regulates emissions. Section 202(a)(1) of the CAA directs EPA to "prescribe . . .
                                            7     standards applicable to the emission of any air pollutant from any class or classes of
                                            8     new motor vehicles or new motor vehicle engines." "Because the regulation of
                                            9     mobile source emissions is a federal responsibility, Congress has expressly
                                            10    preempted states from setting emissions standards for mobile sources…." Jensen
                                            11    Family Farms, Inc. v. Monterey Bay Unified Air Pollution Control Dist., 644 F.3d
                                            12    934, 939 (9th Cir. 2011) (citing CAA § 209(a)). According to the United States
Holland & Knight LLP




                                                  Supreme Court, "[t]he language of [the CAA] is categorical." Engine Mfrs. Ass'n, 541
                 3 Park Plaza, Suite 1400
                 Irvine, CA 92614-8537




                                            13
                    Fax: 949.833.8540
                    Tel: 949.833.8550




                                            14    U.S. at 256. There is no exception for the indirect regulation the District purports to
                                            15    undertake.
                                            16          11.    Like the CAA, the FAAAA is a comprehensive law with strong
                                            17    preemptive power. The FAAAA's purpose is to "'prevent States from undermining
                                            18    federal regulation of interstate trucking' through a 'patchwork' of state regulations."
                                            19    Am. Trucking Ass'ns v. City of Los Angeles, 660 F.3d 384, 395-96 (9th Cir. 2011),
                                            20    rev'd on other grounds, 569 U.S. 641 (2013). The FAAAA's express-preemption
                                            21    provision prohibits the State of California or any subdivision thereof from making,
                                            22    applying, or enforcing laws "related to a price, route, or service of any motor carrier
                                            23    … or any private carrier, broker, or freight forwarder with respect to the
                                            24    transportation of property." 49 U.S.C. § 14501(c)(1). Rule 2305 creates precisely the
                                            25    type of patchwork the FAAAA was designed to avoid as motor carriers must modify
                                            26    their services and routes to support ZE/NZE vehicles or even entirely relocate. If
                                            27    every local jurisdiction enacted its own version of Rule 2305, the impact on the
                                            28    nation's logistics industry would be nothing short of disastrous.
                                                                                             -4-
                                                               COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
                                                 Case 2:21-cv-06341 Document 1 Filed 08/05/21 Page 5 of 35 Page ID #:5




                                            1           12.     Because Rule 2305 has the purpose and effect of interfering with
                                            2     interstate freight operations, facilities and equipment on an intra-state, sub-regional
                                            3     basis, it is both expressly and impliedly preempted by the CAA, 42 U.S.C. § 7401, et
                                            4     seq., and the FAAAA, 49 U.S.C. § 14501; as explained below, it exceeds the
                                            5     District's limited authority to adopt ISR rules under the California Health and Safety
                                            6     Code, § 40000, et seq.; and it constitutes an unlawful tax adopted in contravention of
                                            7     the California Constitution Art. XIII C, § 1(e).
                                            8                                         THE PARTIES
                                            9           13.     Plaintiff California Trucking Association ("CTA") is an association
                                            10    devoted to advancing the interests of its motor-carrier members, which include
                                            11    warehouse owners and operators, who provide transportation services in California.
                                            12    CTA promotes advocacy, safety and compliance with all applicable state and federal
Holland & Knight LLP




                                                  laws on behalf of its members, including motor-carrier members operating in
                 3 Park Plaza, Suite 1400
                 Irvine, CA 92614-8537




                                            13
                    Fax: 949.833.8540
                    Tel: 949.833.8550




                                            14    California.
                                            15          14.     CTA members are licensed motor-carrier companies and warehouse
                                            16    owners or operators that manage, coordinate, and schedule the movement of property
                                            17    throughout California in interstate commerce. Many of CTA's members are based in
                                            18    this judicial district, and many other CTA members are based elsewhere but provide
                                            19    transportation services in this judicial district. Many of CTA's motor-carrier
                                            20    members contract with warehouse owner-operators to provide interstate trucking
                                            21    services to their customers in and between several states, including California. Other
                                            22    CTA members are themselves owners or operators of warehouses directly regulated
                                            23    by Rule 2305. CTA also expends significant resources to ensure that its members,
                                            24    and the governmental agencies that regulate them, understand and faithfully
                                            25    implement the goals and requirements of all applicable laws and regulations,
                                            26    including Rule 2305. The activities of CTA's members are subject to regulation
                                            27    under Rule 2305, and the injuries they have suffered and will suffer under Rule 2305
                                            28    can only be redressed by this Court's order setting aside this illegal rule and enjoining
                                                                                             -5-
                                                                COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
                                                 Case 2:21-cv-06341 Document 1 Filed 08/05/21 Page 6 of 35 Page ID #:6




                                            1     its enforcement.
                                            2           15.    Defendant District is a political subdivision of California responsible for
                                            3     air pollution control in counties that include the Los Angeles metropolitan area. Its
                                            4     authority is defined, and circumscribed, by enabling legislation found at California
                                            5     Health & Safety Code § 40400, et seq., aka the "Lewis-Presley Air Quality
                                            6     Management Act." Under California law, the District has the authority to sue and be
                                            7     sued in the name of the District in all actions and proceedings in all courts and
                                            8     tribunals of competent jurisdiction. Cal. Health & Safety Code § 40701. Agents of
                                            9     the District are responsible for administering Rule 2305.
                                            10          16.    Defendant members of the District Governing Board are all residents of
                                            11    the State of California.
                                            12                               JURISDICTION AND VENUE
Holland & Knight LLP




                                                        17.    The claims asserted herein arise under, inter alia, the CAA, 42 U.S.C.
                 3 Park Plaza, Suite 1400
                 Irvine, CA 92614-8537




                                            13
                    Fax: 949.833.8540
                    Tel: 949.833.8550




                                            14    § 7401, et seq., the FAAAA, 49 U.S.C. § 14501, and Article VI of the United States
                                            15    Constitution. Thus, this Court has federal question jurisdiction over this action
                                            16    pursuant to 28 U.S.C. § 1331.
                                            17          18.    Pursuant to 28 U.S.C. § 167, this Court may exercise supplemental
                                            18    jurisdiction over CTA's claims that the District's adoption of the regulations at issue
                                            19    was not an authorized exercise of its regulatory power under the California Health &
                                            20    Safety Code and imposes an unauthorized tax.
                                            21          19.    The Court may issue declaratory judgment and appropriate relief in this
                                            22    matter pursuant to 28 U.S.C. §§ 2201-2202.
                                            23          20.    Venue in this district is appropriate pursuant to 29 U.S.C. § 1391(b), as
                                            24    the South Coast District's headquarters are located in the Western Division of the
                                            25    Central District of California and the South Coast District's contested Rule 2305, the
                                            26    subject of this action, pertains to warehouses and commercial truck fleets operating,
                                            27    and the movement of goods for sale transported by those trucks, in the Western
                                            28    Division of the Central District of California.
                                                                                            -6-
                                                               COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
                                                 Case 2:21-cv-06341 Document 1 Filed 08/05/21 Page 7 of 35 Page ID #:7




                                            1                                  STATEMENT OF FACTS
                                            2     I.   The Clean Air Act
                                            3           21.    Enacted in 1970, the CAA is a comprehensive federal law which
                                            4     regulates air quality. Section 202(a)(1) of the CAA directs EPA to "prescribe . . .
                                            5     standards applicable to the emission of any air pollutant from any class or classes of
                                            6     new motor vehicles or new motor vehicle engines." The EPA is also responsible for
                                            7     certifying that new motor vehicle engines comply with applicable standards and
                                            8     regulations under the CAA. Ibid.
                                            9           22.    The CAA makes "the States and the Federal Government partners in the
                                            10    struggle against air pollution." General Motors Corp. v. United States, 496 U.S. 530,
                                            11    532 (1990). The direct regulation of emissions from stationary sources is primarily
                                            12    left to the states (42 U.S.C. § 7416, hereinafter "CAA § 116"; see also Engine Mfrs.
Holland & Knight LLP




                                                  Ass'n, ex rel. Certain of its Members v. United States EPA, 88 F.3d 1075, 1079
                 3 Park Plaza, Suite 1400
                 Irvine, CA 92614-8537




                                            13
                    Fax: 949.833.8540
                    Tel: 949.833.8550




                                            14    (1996) (describing a "history of detailed state regulation of stationary sources")),
                                            15    while the federal government sets nationwide emissions standards for mobile sources.
                                            16    The category of "mobile sources" includes both motor vehicles ("onroad") and
                                            17    "nonroad" sources. See CAA § 202 (giving the EPA Administrator authority to set
                                            18    emission standards for new motor vehicles); 42 U.S.C. § 7547 ("CAA § 213") (same
                                            19    for nonroad sources).
                                            20          23.    The CAA regulates mobile sources through both direct emissions
                                            21    standards for motor vehicles and engines, and fuel composition requirements for the
                                            22    fuels combusted in these engines. 42 U.S.C. §§ 7521-7544 ("CAA §§ 202-210")
                                            23    (engine standards), §§ 7545-7549 ("CAA §§ 211-215") (fuels standards). Mobile
                                            24    sources are not, however, regulated under the stationary source programs, even when
                                            25    used in a stationary manner (e.g., stationary internal combustion engines). 42 U.S.C.
                                            26    §§ 7411(a)(3), 7602(z) ("CAA §§ 111(a)(3), 302(z)").
                                            27          24.    Because the regulation of mobile source emissions is a federal
                                            28    responsibility, Congress has expressly preempted states from setting emissions
                                                                                            -7-
                                                               COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
                                                 Case 2:21-cv-06341 Document 1 Filed 08/05/21 Page 8 of 35 Page ID #:8




                                            1     "standards" for mobile sources. CAA § 209(a) (preempting state regulation of new
                                            2     motor vehicle emissions).
                                            3           25.    According to the United States Supreme Court, the term "standard"
                                            4     broadly includes that which was "established by authority, custom, or general
                                            5     consent, as a model or example; criterion; test." Engine Mfrs. Ass'n., 541 U.S. at
                                            6     252-53 (opn. by J. Thomas striking down as preempted an earlier District rule that, as
                                            7     here, used fees or economic sanctions to effectively coerce the purchase of lower
                                            8     emission vehicles); see also Metropolitan Taxicab Bd. of Trade v. City of New York,
                                            9     633 F. Supp. 2d 83, 100 (S.D.N.Y., 2009) ("Metropolitan Taxicab") (holding that a
                                            10    New York City rule increasing the maximum allowable taxi lease rate in order to
                                            11    coerce taxi owners to purchase hybrid vehicles by rendering conventional fleets
                                            12    substantially less profitable than hybrid fleets was, in fact, a preempted state or local
Holland & Knight LLP




                                                  "mandate to switch to hybrid vehicles").
                 3 Park Plaza, Suite 1400
                 Irvine, CA 92614-8537




                                            13
                    Fax: 949.833.8540
                    Tel: 949.833.8550




                                            14          26.    Under CAA § 209(b), California can seek EPA approval for a waiver of
                                            15    preemption to adopt its own mobile source emissions standards, provided they are at
                                            16    least as protective of health and welfare as federal standards. The CARB, as the state
                                            17    agency designated "the air pollution control agency for all purposes set forth in
                                            18    federal law" (Cal. Health & Safety Code § 39602), is the agency responsible for
                                            19    applying for such a waiver.
                                            20          27.    Section 110(a)(1) of the CAA, entitled "State implementation plans for
                                            21    national primary and secondary ambient air quality standards" mandates, and
                                            22    prescribes a procedure for, each states' submission of "a [SIP] which provides for
                                            23    implementation, maintenance, and enforcement of such primary standard in each air
                                            24    quality control region (or portion thereof) within such State" within 3 years or less
                                            25    after "the promulgation of a national primary ambient air quality standard (or any
                                            26    revision thereof) under section 109." It also establishes a procedure for the EPA
                                            27    Administrator's review and approval of such SIPs. These SIPs explain how each
                                            28    state, and within California how each air district, intends to comply with the national
                                                                                             -8-
                                                               COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
                                                 Case 2:21-cv-06341 Document 1 Filed 08/05/21 Page 9 of 35 Page ID #:9




                                            1      ambient air quality standards.
                                            2     II.      Air Quality Regulation in California
                                            3               28.   The CARB, or "the state board," is the agency that California law
                                            4      designates as "the air pollution control agency for all purposes set forth in federal
                                            5      law." Cal. Health & Safety Code § 39602. The CARB's statutory mandate includes
                                            6      "preparation of the [SIP] required by the [CAA] …" and coordination "of the
                                            7      activities of all districts necessary to comply" with the CAA and SIP. Ibid.
                                            8               29.   The "districts" with whom CARB is required to coordinate are those
                                            9      "created or continued in existence pursuant to … [Health & Safety Code s]ection
                                            10     40000." Cal. Health & Safety Code § 39025. The District is one of 35 such districts
                                            11     throughout the state. The District is responsible for developing and implementing a
                                            12     "comprehensive basinwide air quality management plan" to reduce emission levels
Holland & Knight LLP




                                                   and thereby achieve and maintain "state and federal ambient air quality standards."
                 3 Park Plaza, Suite 1400
                 Irvine, CA 92614-8537




                                            13
                    Fax: 949.833.8540
                    Tel: 949.833.8550




                                            14     Cal. Health & Safety Code § 40402(e). The District is authorized to "adopt rules and
                                            15     regulations that carry out the [P]lan and are not in conflict with state law and federal
                                            16     laws and rules and regulations." Cal. Health & Safety Code § 40440 (italics added).
                                            17     Any rules and regulations promulgated by the District must "conform to the [SIP]."
                                            18     Ibid.
                                            19              30.   The California Legislature has found and declared that "local and
                                            20     regional authorities have the primary responsibility for control of air pollution from
                                            21     all sources, other than emissions from motor vehicles. The control of emissions from
                                            22     motor vehicles, except as otherwise provided in this division, shall be the
                                            23     responsibility of the state board." Cal. Health & Safety Code § 40000 (italics added);
                                            24     see also Health & Safety Code §§ 39002, 43000.5, 43013, 43018(b) and (d). Under
                                            25     state law, CARB and the air districts are each charged with regulating particular
                                            26     sources of air pollution.
                                            27

                                            28

                                                                                              -9-
                                                                  COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
                                                Case 2:21-cv-06341 Document 1 Filed 08/05/21 Page 10 of 35 Page ID #:10




                                            1     III.   Indirect Source Review Authority
                                            2            31.    "Indirect sources" are neither stationary sources nor mobile sources, but
                                            3      are facilities which, by their nature "attract[], or may attract, mobile sources of
                                            4      pollution." CAA § 110(a)(5)(C). Typical indirect sources include shopping centers,
                                            5      stadiums, and other places of public assembly. The CAA provides that states may,
                                            6      but are not required to, adopt an ISR program as part of their SIPs. Id. at (a)(5)(A).
                                            7      The CAA defines ISR programs to mean "the facility-by-facility review of indirect
                                            8      sources of air pollution, including such measures as are necessary to assure, or assist
                                            9      in assuring, that a new or modified indirect source will not attract mobile sources of
                                            10     air pollution, the emissions from which would cause or contribute to air pollution
                                            11     concentrations exceeding any national primary ambient air quality standard…." Id. at
                                            12     (a)(5)(D) (italics added).
Holland & Knight LLP




                                                         32.    An ISR is "an environmental review process encompassing air pollution,
                 3 Park Plaza, Suite 1400
                 Irvine, CA 92614-8537




                                            13
                    Fax: 949.833.8540
                    Tel: 949.833.8550




                                            14     land use decisions and individual usage of the automobile .... ISR can serve as a tool
                                            15     for evaluating a land development project's effects on automobile usage and the
                                            16     resulting air quality effects of such increased vehicle usage." 1
                                            17           33.    Echoing the provisions of CAA § 110(a)(5), California's Health &
                                            18     Safety Code § 40716 gives California air districts generally the authority to adopt and
                                            19     implement regulations to "[r]educe or mitigate emissions from indirect and areawide
                                            20     sources of air pollution" and "[e]ncourage or require the use of measures which
                                            21     reduce the number or length of vehicle trips." However, subsection (b) expressly
                                            22     stipulates "[n]othing in this section constitutes an infringement on the existing
                                            23     authority of counties and cities to plan or control land use, and nothing in this
                                            24     section provides or transfers new authority over such land use to a district" (italics
                                            25     added).
                                            26           34.    Similarly, Health & Safety Code § 40440 gives the District specifically
                                            27

                                            28
                                                   1
                                                    Phillip E. Rothschild, The Clean Air Act and Indirect Source Review: 1970-1991, 10
                                                   UCLA J. ENVTL. L. & POL'Y 337 (1992), https://escholarship.org/uc/item/71q986z0.
                                                                                             - 10 -
                                                                COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
                                                Case 2:21-cv-06341 Document 1 Filed 08/05/21 Page 11 of 35 Page ID #:11




                                            1      authority to "provide for indirect source controls in those areas of the south coast
                                            2      district in which there are high-level, localized concentrations of pollutants or with
                                            3      respect to any new source that will have a significant effect on air quality in the South
                                            4      Coast Air Basin," but only to the extent such indirect source controls or ISR
                                            5      regulations are "consistent" with the mandates of Health & Safety Code § 40414.
                                            6      Health & Safety Code § 40414, in turn, provides indirect source controls shall not
                                            7      "constitute an infringement on the existing authority of counties and cities to plan or
                                            8      control land use, and no provision of this chapter shall be interpreted as providing or
                                            9      transferring new authority over such land use to either the south coast district, the
                                            10     Southern California Association of Governments, or the state board" (italics added).
                                            11            35.     These provisions were not enacted in a vacuum. In authorizing the air
                                            12     districts to implement ISR rules, the Legislature "was aware of the congressional
Holland & Knight LLP




                                                   objections to indirect source review when it provided specific authorization in section
                 3 Park Plaza, Suite 1400
                 Irvine, CA 92614-8537




                                            13
                    Fax: 949.833.8540
                    Tel: 949.833.8550




                                            14     40716" and designed the provision to be "reflective of Congress' aversion to placing
                                            15     an undue regulatory burden on indirect source." 75 Op. Cal. Att'y Gen. 256 (1993).
                                            16     The authorization to the District was provided against the backdrop of federal law,
                                            17     which had created a vernacular describing categories of indirect sources, how and
                                            18     when they could be reviewed, and the bounds of the controls that could be imposed
                                            19     on them.
                                            20           36.      Accordingly, both as a matter of state and superseding federal law, the
                                            21     District's purported authority to promulgate and enforce indirect source controls or
                                            22     ISR regulations is expressly limited in the following respects:
                                            23           Under California law,
                                            24                 • The District has authority to regulate only "new" sources or to regulate
                                            25                    in areas of the District with demonstrated high-level localized
                                            26                    concentrations of pollutants,
                                            27                 • No ISR may "infringe" on land use or control, assess the equivalent of
                                            28                    an operational permit, nor confer upon the District or CARB "new
                                                                                              - 11 -
                                                                  COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
                                                Case 2:21-cv-06341 Document 1 Filed 08/05/21 Page 12 of 35 Page ID #:12




                                            1                      authority" with respect to land use or control, and
                                            2                  • No ISR can be contrary to federal law, e.g., violate either the
                                            3                      "categorical" preemption of CAA § 209(a) or the broad preemption of
                                            4                      the FAAAA.
                                            5            Under the CAA,
                                            6                  • No ISR can have as its principal purpose or effect (aka "domain," see
                                            7                      Medtronic, Inc. v. Lohr, 518 U.S. 470, 484 (1996)) the attempted
                                            8                      adoption or enforcement of any standard—e.g., here ZE or NZE—
                                            9                      relating to the control of emissions from new motor vehicles.
                                            10           37.       Yet, as explained below, Rule 2305 transgresses all of these
                                            11     prohibitions.
                                            12    IV.    Control of Mobile Source Emissions in California
Holland & Knight LLP




                                                         38.       The CARB has exercised its exclusive authority over mobile sources
                 3 Park Plaza, Suite 1400
                 Irvine, CA 92614-8537




                                            13
                    Fax: 949.833.8540
                    Tel: 949.833.8550




                                            14     zealously. On June 25, 2020, CARB passed the Advanced Clean Trucks rule
                                            15     ("ACT"). The ACT requires medium and heavy-duty vehicle manufacturers to sell
                                            16     ZE vehicles as a certain percentage of sales, beginning with the 2024 vehicle model
                                            17     year. The ACT phases in over a period of 10 years, culminating in 2035 with a
                                            18     requirement that ZE trucks and tractors comprise 55% of all Class 2b-3, 75% of all
                                            19     Class 4-8, and 40% of all Class 7-8 trucks and tractors sold each year.
                                            20           39.       To address emissions associated with the remaining conventional
                                            21     medium and heavy-duty diesel trucks, CARB adopted the Heavy Duty Engine and
                                            22     Vehicle Omnibus Regulation, often referred to as the "Low NOx Omnibus." This
                                            23     complex regulation requires, among other things, further reductions of oxides of
                                            24     nitrogen ("NOx") emissions from heavy-duty on-road engines, to be phased-in
                                            25     beginning in 2024, overhauls engine testing procedures, and extends engine useful
                                            26     life and warranty periods in order to secure durable emissions reductions.
                                            27           40.       Having mandated that manufacturers provide cleaner vehicles, CARB
                                            28     more recently has turned its attention to the "buy side," with the introduction of its
                                                                                               - 12 -
                                                                   COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
                                                Case 2:21-cv-06341 Document 1 Filed 08/05/21 Page 13 of 35 Page ID #:13




                                            1      proposed Advanced Clean Fleet rule ("ACF"). The ACF, slated for an initial public
                                            2      hearing in December 2021, proposes to require that a certain percentage of vehicles
                                            3      acquired by fleets be ZE. For example, the ACF proposes that 50% of public fleet
                                            4      vehicle purchases for model years 2024 to 2026 must be ZE, ramping up to 100% in
                                            5      2027. If adopted, the ACF will become effective for certain fleets in 2024 and phase
                                            6      in over time with the goal of a zero-emission truck and bus fleet by 2045 everywhere
                                            7      feasible, and significantly earlier for certain market segments such as last mile
                                            8      delivery and drayage applications.
                                            9            41.    Despite these diligent efforts, the District has made no secret of its
                                            10     dissatisfaction with the perceived slow pace of CARB's rulemaking and decision to
                                            11     gradually mandate the conversion of billions of dollars-worth of existing medium and
                                            12     heavy-duty trucks transporting goods. In its comment letter on the Draft Mobile
Holland & Knight LLP




                                                   Source Strategy ("MSS"), the District called on CARB to "go even further" since it
                 3 Park Plaza, Suite 1400
                 Irvine, CA 92614-8537




                                            13
                    Fax: 949.833.8540
                    Tel: 949.833.8550




                                            14     felt that CARB's efforts to regulate mobile sources were insufficient to meet
                                            15     upcoming 2023 and 2031 federal deadlines for ozone reduction. 2 In commenting on
                                            16     the ACT, the District explained the 15% ZEV sales requirement in 2030 "will be
                                            17     insufficient and must be increased to generate the needed NOx reductions." 3
                                            18           42.    But CARB has persisted in taking a measured approach to the regulation
                                            19     of mobile sources, declining to require a higher sales percentage "due to concerns
                                            20     about the feasibility of manufacturers to comply with even higher sales requirements
                                            21     especially for Class 2b-3 vehicles and tractors." 4 In other words, CARB, in
                                            22     accordance with its statutory mandate, has responsibly weighed competing public
                                            23
                                                   2
                                            24       South Coast Air Quality Management District, Final Staff Report—Proposed Rule
                                                   2305 and Proposed Rule 316 (May 2021), at 52, www.aqmd.gov/docs/default-
                                            25     source/Agendas/Governing-Board/2021/2021-May7-027.pdf?sfvrsn=10.
                                                   3
                                            26       South Coast Air Quality Management District Letter to CARB, Comment Letter on
                                                   Proposed Advanced Clean Trucks Regulation (Dec. 6, 2019),
                                            27     https://www.arb.ca.gov/lists/com-attach/60-act2019-VzYHYlciWVUBZFM8.pdf.
                                                   4
                                            28
                                                     Advanced Clean Trucks Regulation, Final Statement of Reasons (January 2021), at
                                                   99, https://ww3.arb.ca.gov/regact/2019/act2019/fsor.pdf.
                                                                                             - 13 -
                                                                COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
                                                Case 2:21-cv-06341 Document 1 Filed 08/05/21 Page 14 of 35 Page ID #:14




                                            1      policy interests and made a decision with which the District disagrees. Local
                                            2      officials do not, however, have the right to "undo Congress's carefully calibrated
                                            3      regulatory scheme" simply because they disagree.
                                            4      V.    The Origin of the District's Unlawful ISR
                                            5            43.    The District is responsible for air quality in the South Coast Basin, an
                                            6      area of approximately 10,743 square miles including all of Orange County and the
                                            7      non-desert portions of Los Angeles, Riverside and San Bernardino Counties. The
                                            8      Basin is home to the "megaports" of Los Angeles and Long Beach (San Pedro), the
                                            9      origin points for 40 percent of all container cargo traffic in the United States, and a
                                            10     well-developed logistics system designed to disseminate those goods across the
                                            11     region, state, and nation.
                                            12           44.    There are over 2,600 warehouses located within the District comprising
Holland & Knight LLP




                                                   over 662 million square feet of rentable building area. The District's own consultant
                 3 Park Plaza, Suite 1400
                 Irvine, CA 92614-8537




                                            13
                    Fax: 949.833.8540
                    Tel: 949.833.8550




                                            14     estimates that of all of the goods passing through these warehouses, barely a quarter
                                            15     both originate in and are destined for use within the District. 5 The remainder is
                                            16     transported to or from areas beyond the District's reach, e.g., to Northern California,
                                            17     other states, and nations. More specifically, the District's own staff have asserted that
                                            18     41 percent of goods warehoused in the District are intended for national distribution. 6
                                            19           45.    The warehouses and distribution centers located in the District are not
                                            20     simply participants in, but essential components of, interstate and international
                                            21     commerce.
                                            22           46.    Air quality in the South Coast Basin has dramatically improved from the
                                            23     hazy days of the 1970s and 1980s, due in no small part to the combined and ongoing
                                            24
                                                   5
                                                    INDUS. ECON., INC., ET AL., ASSESSMENT OF WAREHOUSE RELOCATIONS ASSOCIATED
                                            25     WITH THE SOUTH COAST AIR QUALITY MANAGEMENT DISTRICT WAREHOUSE INDIRECT
                                            26
                                                   SOURCE RULE (2020), http://www.aqmd.gov/docs/default-source/planning/fbmsm-
                                                   docs/iec_pr-2305-warehouse-relocation-report-(12-23-20).pdf?sfvrsn=8.
                                            27     6
                                                     South Coast Air Quality Management District Mobile Source Committee Meeting
                                            28
                                                   Agenda (February 19, 2021), at 10, http://www.aqmd.gov/docs/default-
                                                   source/Agendas/Mobile-Source/msc021921.pdf?sfvrsn=22.
                                                                                             - 14 -
                                                                COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
                                                Case 2:21-cv-06341 Document 1 Filed 08/05/21 Page 15 of 35 Page ID #:15




                                            1      regulatory efforts of EPA, CARB, the District, and California's other legislatively
                                            2      created air districts.
                                            3             47.    In 2017, in an effort to further progress air quality, the South Coast
                                            4      District adopted its 2016 Air Quality Management Plan ("AQMP"). Included therein
                                            5      was provision "MOB-03 - Emission Reductions at Warehouse Distribution Centers,"
                                            6      the goal of which was to assess and identify potential actions to further reduce
                                            7      emissions associated with emission sources operating in and out of warehouse
                                            8      distribution centers." The approved language in MOB-03 contains no reference to an
                                            9      ISR. 7 Indeed, during the hearing on its adoption, the District's Governing Board
                                            10     specifically rejected an amendment that would have required the drafting and
                                            11     consideration of an ISR for warehouses. 8
                                            12            48.    Nevertheless, in 2018, District staff returned to the Governing Board
Holland & Knight LLP




                                                   with a proposal for facility-based mobile source controls, including the development
                 3 Park Plaza, Suite 1400
                 Irvine, CA 92614-8537




                                            13
                    Fax: 949.833.8540
                    Tel: 949.833.8550




                                            14     of an ISR for warehouses. There were no illusions regarding the objectives of this
                                            15     new staff proposal. As District staff member Ian MacMillan explained during the
                                            16     7
                                                     MOB-03 – EMISSION REDUCTIONS AT WAREHOUSE DISTRIBUTION
                                            17     CENTERS: The goal of this measure is to assess and identify potential actions to
                                                   further reduce emissions associated with emission sources operating in and out of
                                            18     warehouse distribution centers. The South Coast District is currently working with
                                            19
                                                   industry stakeholders on conducting in-use truck trip studies and obtaining emissions
                                                   information from various warehouse distribution types. This information along with
                                            20     emissions occurring in and around individual warehouse distribution centers will
                                                   serve as the basis for seeking opportunities to reduce emissions beyond existing
                                            21     requirements. A stakeholder working group will be convened to discuss warehouse
                                                   emissions related issues and provide input and comments on identifying actions that
                                            22     will result in further emission reductions. To the extent that these actions are
                                            23     voluntary in nature and are sustained over a long-term basis and the emission
                                                   reduction levels are maintained, the emission reductions may be credited as surplus
                                            24     reductions (as defined by the U.S. EPA) into the SIP. If emission reductions are to be
                                                   included in the SIP, enforceable commitments to ensure that the emissions are
                                            25     permanent will need to be made and may be in the form of a regulation adopted by
                                            26
                                                   the South Coast District within its legal authority or by other enforceable
                                                   mechanisms.
                                            27     8
                                                     Minutes of the South Coast Air Quality Management District Governing Board
                                            28
                                                   (March 3, 2017), at 16, http://www.aqmd.gov/docs/default-
                                                   source/Agendas/Governing-Board/2017/2017-apr7-001.pdf?sfvrsn=4.
                                                                                              - 15 -
                                                                 COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
                                                Case 2:21-cv-06341 Document 1 Filed 08/05/21 Page 16 of 35 Page ID #:16




                                            1      staff presentation before the Governing Board on March 2, 2018, "[r]eally the focus
                                            2      will be on trucks." 9
                                            3            49.     The Governing Board members likewise understood the intent of this
                                            4      proposed foray in rulemaking. As Governing Board member Supervisor Shawn
                                            5      Nelson explained, "[i]f there is anyone in this room who doesn't know what this is
                                            6      about, diesel truck emissions are the issue. It's not the hours of operation of
                                            7      warehouses, it's not how everybody got to work, what car they drove and, you know,
                                            8      forklifts and those things are all natural gas or electric anyway. There is not a bunch
                                            9      of diesel forklifts driving around. So this is all about diesel trucks." 10
                                            10           50.     Nonetheless, Governing Board member Mayor Pro Tem Larry McCallon
                                            11     presciently warned, "[u]sing the indirect source rule to solve a problem that the
                                            12     federal government isn't willing to step up to do, which is to regulate trucks, is not a
Holland & Knight LLP




                                                   good idea." 11
                 3 Park Plaza, Suite 1400
                 Irvine, CA 92614-8537




                                            13
                    Fax: 949.833.8540
                    Tel: 949.833.8550




                                            14           51.     Despite this and other expressed reservations about employing a
                                            15     purported warehouse ISR to control mobile source emissions, on May 4, 2018, the
                                            16     Governing Board directed staff to develop reduction strategies for warehouses
                                            17     through "voluntary and regulatory measures."12
                                            18            52.    District staff then began a series of working group meetings with
                                            19     stakeholders and provided regular updates to the District's Mobile Source Committee.
                                            20     Throughout these meetings the District's intent was unequivocal. As District staff
                                            21     member Dr. Philip Fine explained during the January 24, 2020 meeting of the Mobile
                                            22     Source Committee, "[w]e [the District] have not raised the amount of money we need
                                            23
                                                   9
                                                     SCAQMD Governing Board Meeting - March 2, 2018, at 1:47:20 (Ian MacMillan),
                                            24     YOUTUBE, https://www.youtube.com/watch?v=5Ob94qyM24Y.
                                                   10
                                            25        SCAQMD Governing Board Meeting - May 4, 2018, at 1:49:55 (Shawn Nelson),
                                                   YOUTUBE, https://youtu.be/nAy8bR0N09w.
                                            26     11
                                                      Id. at 27:36 (Mayor McCallon), https://youtu.be/nAy8bR0N09w?t=1655.
                                            27     12
                                                      Minutes of the South Coast Air Quality Management District Governing Board
                                            28
                                                   (May 4, 2018), at 9, http://www.aqmd.gov/docs/default-source/Agendas/Governing-
                                                   Board/2018/2018-jun1-001.pdf?sfvrsn=8.
                                                                                              - 16 -
                                                                 COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
                                                Case 2:21-cv-06341 Document 1 Filed 08/05/21 Page 17 of 35 Page ID #:17




                                            1      to turn over the entire fleet. . . . You could look at this [ISR] as providing additional
                                            2      incentives, additional options in the form of points to comply with the rule in case we
                                            3      have not raised [the funds] to completely turn over the truck fleet through
                                            4      incentives." 13 Dr. Fine further concluded, "[a]ny way we can get people to take those
                                            5      actions—to purchase that cleaner truck in the absence of funding to do so—I think it's
                                            6      a good policy." 14
                                            7            53.    To advance this expressly stated goal of forcing the acquisition of ZE
                                            8      and NZE trucks, the so-called ISR had to begin and end with the trucks. The
                                            9      compliance obligation "would be based on the number of truck trips to those
                                            10     particular facilities and that's because with warehouses, you look at the bulk of the
                                            11     emissions, it's really all about truck emissions." 15
                                            12           54.    On March 3, 2021, the District made its draft staff report in support of
Holland & Knight LLP




                                                   Rule 2305 publicly available. Explaining the need for the new regulation, the report
                 3 Park Plaza, Suite 1400
                 Irvine, CA 92614-8537




                                            13
                    Fax: 949.833.8540
                    Tel: 949.833.8550




                                            14     stated "[t]rucks are the largest source of NOx emissions in the air basin" and Rule
                                            15     2305 is "expected to increase industry's interest in incentive programs" that provide
                                            16     "incentive funding to clean up vehicle and engine fleets." 16 Per the report, Rule 2305
                                            17     would "support statewide efforts to increase the number of ZE vehicles" by
                                            18     "provid[ing] a mechanism to require warehouse operators to encourage ZE vehicle
                                            19     use at their facilities." 17 That is, Rule 2305 would "place requirements on warehouse
                                            20     operators in [the District] that will encourage them to ensure that potential benefits
                                            21
                                                   13
                                                       South Coast AQMD Mobile Source Committee Meeting - January 24, 2020, at
                                            22     76:59-77:18, YOUTUBE, https://www.youtube.com/watch?v=AXN_eeFcJco.
                                                   14
                                            23        Id. at 77:30-77:39 (italics added).
                                                   15
                                            24
                                                      South Coast AQMD Mobile Source Committee Meeting - September 20, 2019, at
                                                   15:07-20 (Sarah Rees), YOUTUBE,
                                            25     https://www.youtube.com/watch?v=8E1koiMg0VE.
                                                   16
                                            26
                                                      South Coast Air Quality Management District, Draft Staff Report on Proposed
                                                   Rule 2305 and Proposed Rule 316 (March 3, 2021), at 14,
                                            27     http://www.aqmd.gov/docs/default-source/planning/fbmsm-docs/pr2305_draft-staff-
                                                   report_03032021.pdf?sfvrsn=8.
                                            28     17
                                                      Id. at 15.
                                                                                              - 17 -
                                                                 COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
                                                Case 2:21-cv-06341 Document 1 Filed 08/05/21 Page 18 of 35 Page ID #:18




                                            1      from statewide regulations would occur here."18 The staff report posited that Rule
                                            2      2305 would correct the perceived gap in CARB's regulations by forcing the
                                            3      acquisition and use of ZE and NZE vehicles within the South Coast Basin.
                                            4            55.    The District has also noted that complying with Rule 2305 could require
                                            5      warehouses, goods owners, and motor carriers to modify their contractual
                                            6      relationships: "Under PR 2305, some warehouse operators may choose to include
                                            7      contract provisions either with motor carriers or with goods owners who contract
                                            8      with motor carriers, that take into account the requirements of the rule. This could
                                            9      include requiring or incentivizing near zero emission (NZE) or ZE truck visits, or
                                            10     increasing the price charged for warehousing operations so that the operator can
                                            11     comply with PR 2305 in other ways." 19
                                            12           56.    In response to comments on Rule 2305, the District also noted that
Holland & Knight LLP




                                                   contracting for ZE or NZE trucks is not current industry practice, "warehouse
                 3 Park Plaza, Suite 1400
                 Irvine, CA 92614-8537




                                            13
                    Fax: 949.833.8540
                    Tel: 949.833.8550




                                            14     operators can contract with trucking companies to, at least to the extent that they
                                            15     already do this, to [sic] have NZE or ZE trucks visit their warehouse. While the
                                            16     action to have third-party NZE and ZE trucks visit a warehouse may not be standard
                                            17     industry practice today, this does not mean it is infeasible." 20
                                            18           57.    The objectives of Rule 2305 were further confirmed in the District's
                                            19     environmental analysis of its proposal which acknowledged, "[t]he proposed project
                                            20     is intended to accelerate the use of ZE trucks and yard trucks that operate at
                                            21     warehouses in the South Coast AQMD region." 21
                                            22           58.    Despite objections from a wide range of stakeholders and the
                                            23
                                                   18
                                                       Ibid.
                                            24     19
                                                      Id. at 43-44.
                                            25     20
                                                      Id. at 125.
                                                   21
                                            26         South Coast Air Quality Management District, Final Environmental Assessment
                                                   for Proposed Rule 2305, Appendix C: NOP/IS Comments and Responses (April
                                            27     2021), at C-26, C-32, C-34, C-46, http://www.aqmd.gov/docs/default-
                                            28
                                                   source/ceqa/documents/aqmd-
                                                   projects/2021/attachment_j_pr2305_finalea.pdf?sfvrsn=6 (italics added).
                                                                                              - 18 -
                                                                COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
                                                Case 2:21-cv-06341 Document 1 Filed 08/05/21 Page 19 of 35 Page ID #:19




                                            1      reservations of multiple Governing Board Members, Rule 2305 and its companion
                                            2      Rule 316 were adopted on May 7, 2021. The provisions of Rule 2305 began altering
                                            3      the operations at warehouses throughout the District beginning July 1, 2021.
                                            4     VI.     Rule 2305 Mechanics
                                            5             59.    The District has long acknowledged and been frustrated by the limits of
                                            6      its authority over mobile sources. To alleviate this frustration, the District conceived
                                            7      Rule 2305 as a "wolf in sheep's clothing." Nominally styled as an ISR, its true
                                            8      purpose and effect is to control mobile source emissions by imposing preempted
                                            9      ZE/NZE emissions standards on medium to heavy-duty trucks used at warehouses,
                                            10     backed by the threat of economic sanctions styled as a mitigation fee. The novel use
                                            11     of a sanction-backed ISR for this purpose has been described as a "hammer" to be
                                            12     employed when the so-called "carrots" of earlier incentive programs failed to produce
Holland & Knight LLP




                                                   desired results. 22
                 3 Park Plaza, Suite 1400
                 Irvine, CA 92614-8537




                                            13
                    Fax: 949.833.8540
                    Tel: 949.833.8550




                                            14            60.    Rule 2305 applies to both new and existing warehouses, whether or not
                                            15     those warehouses have been modified. It creates a regulatory scheme in which
                                            16     qualifying warehouses accrue a compliance obligation based solely on the number,
                                            17     type, and emission characteristics of trucks that visit their facilities. Rule 2305 is
                                            18     unconcerned with vehicle trips from workers coming to or leaving warehouses, with
                                            19     the construction equipment used in developing new warehouses, with the length of
                                            20     trips to and from the warehouse, or with any direct emissions from the warehouse
                                            21     itself, such as forklifts, yard hostlers, or back-up generators; rather, as explained by
                                            22     Governing Board member Supervisor Shawn Nelson, Rule 2305 "is entirely about the
                                            23     trucks."
                                            24            61.    Warehouses with 100,000 or more square feet of indoor floor space are
                                            25     required to monitor the number and type of trucks that visit their facilities. This data
                                            26     creates the "WATT," the weighted-annual truck trips in which the heaviest class of
                                            27     22
                                                     SCAQMD Governing Board Meeting - March 3, 2017, at 2:00:05 (Governing
                                            28
                                                   Board Member Judith Mitchell), YOUTUBE,
                                                   https://www.youtube.com/watch?v=e2wBwNM1LKY.
                                                                                             - 19 -
                                                                 COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
                                                Case 2:21-cv-06341 Document 1 Filed 08/05/21 Page 20 of 35 Page ID #:20




                                            1      truck is considered the equivalent of 2.5 trips in lighter duty vehicles.
                                            2            62.    The WATT is then multiplied by a stringency factor—an arbitrary
                                            3      number selected by the District—and by an annual variable designed to phase the
                                            4      stringency factor in over time. The resulting number is the "WPCO," or WAIRE
                                            5      Points Compliance Obligation. Each year, regulated warehouses must earn "WAIRE
                                            6      Points" greater or equal to their WPCO in order to comply with the Rule.
                                            7            63.    As part of Rule 2305, the District developed a menu of so-called
                                            8      "options" whereby warehouse operators can earn WAIRE points ("WAIRE Menu").
                                            9      In theory, these options are tied to emissions reductions and relative cost.
                                            10           64.    The WAIRE Menu options can be broadly classified into three groups:
                                            11     (1) those requiring warehouse operators to directly purchase and use ZE/NZE
                                            12     vehicles ("direct acquisition"), (2) those requiring warehouse operators to rely on the
Holland & Knight LLP




                                                   purchase and use of ZE/NZE vehicles by others ("indirect acquisition"), and (3) non-
                 3 Park Plaza, Suite 1400
                 Irvine, CA 92614-8537




                                            13
                    Fax: 949.833.8540
                    Tel: 949.833.8550




                                            14     acquisition pathways. During the rulemaking process, the District analyzed 18
                                            15     different compliance pathways, styled as scenarios, using these options. Eight are
                                            16     direct acquisition pathways; five rely on indirect acquisition; and the remaining five
                                            17     are independent of ZE/NZE acquisition and use.
                                            18           65.    Direct acquisition pathways are those that require a warehouse operator
                                            19     itself to acquire and use ZE/NZE vehicles. The average projected cost of compliance
                                            20     as modeled by the District for direct acquisition is $0.19 per year per square foot.
                                            21           66.    Indirect acquisition pathways are those that require visits to the
                                            22     warehouse of ZE/NZE vehicles from non-warehouse owned fleets. Under these
                                            23     pathways, warehouses rely on their fleet contractors purchasing ZE/NZE vehicles and
                                            24     then using those vehicles to serve their warehouse to satisfy their WPCO. The
                                            25     average projected cost of compliance as modeled by the District for indirect
                                            26     acquisition is $0.42 per year per square foot.
                                            27           67.    Non-acquisition pathways are methods of accumulating points which are
                                            28     neither directly nor indirectly related to the purchase of ZE/NZE trucks. There are
                                                                                             - 20 -
                                                                COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
                                                Case 2:21-cv-06341 Document 1 Filed 08/05/21 Page 21 of 35 Page ID #:21




                                            1      essentially three non-acquisition options: (1) pay an assessed fee, (2) install and use
                                            2      solar panels, (3) purchase filter systems for nearby sensitive receptors. The average
                                            3      projected cost of compliance as modeled by the District for these non-acquisition
                                            4      pathways is $0.85 per year per square foot, approximately four and one-half times
                                            5      greater than the cost of directly acquiring new ZE or NZE trucks, and more than
                                            6      twice the cost of indirectly acquiring new fleets.
                                            7            68.    Using the District's own modeling, the average annual cost of using a
                                            8      direct acquisition pathway for compliance for a 200,000 square foot warehouse is
                                            9      $38,000, the average annual cost of using an indirect acquisition pathways for
                                            10     compliance is $84,000, while the average annual cost of using the non-acquisition
                                            11     pathways for compliance is $170,000.
                                            12           69.    This dramatic cost differential can have but one effect—assuming
Holland & Knight LLP




                                                   rational behavior, it will compel the purchase and use of ZE and NZE vehicles. This
                 3 Park Plaza, Suite 1400
                 Irvine, CA 92614-8537




                                            13
                    Fax: 949.833.8540
                    Tel: 949.833.8550




                                            14     has been the District's unambiguously stated goal since Rule 2305 was first proposed.
                                            15           70.    The District claims that its menu of options saves Rule 2305 from
                                            16     preemption, but the cost differential belies the claim. Further, the mitigation fee
                                            17     proposed by the District imposes burdens in excess of any benefit conferred upon the
                                            18     warehouses and is designed to generate revenue to fund a variety of projects that are
                                            19     neither directly nor indirectly related to the specific emissions from warehouses. The
                                            20     mitigation fee funds the WAIRE Mitigation Program which would provide incentives
                                            21     toward the purchase of NZE and ZE trucks. 23 But the WAIRE Mitigation Program
                                            22     goes far beyond the trucks themselves, it is also intended to fund the purchase and
                                            23     installation of ZE charging or hydrogen fueling infrastructure, neither of which
                                            24     reduce emissions of NOx or particulate matter. 24 Even further, the District
                                            25     acknowledges that the Program may fund grid upgrades on the utility side, an activity
                                            26     23
                                                      South Coast Air Quality Management District, Final Staff Report—Proposed Rule
                                            27     2305 and Proposed Rule 316 (May 2021), at 40-41, www.aqmd.gov/docs/default-
                                                   source/Agendas/Governing-Board/2021/2021-May7-027.pdf?sfvrsn=10.
                                            28     24
                                                      Ibid.
                                                                                             - 21 -
                                                                COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
                                                Case 2:21-cv-06341 Document 1 Filed 08/05/21 Page 22 of 35 Page ID #:22




                                            1      wholly divorced from the emissions produced by the regulated warehouses. 25
                                            2               71.   Rule 2305 phases in over time. Warehouses 250,000 square feet or
                                            3      larger must begin accruing WAIRE points in 2022. The "annual variable" to
                                            4      calculate the compliance obligation will increase over a period of three years until the
                                            5      rule reaches full stringency. In 2023, warehouses between 150,000 and 249,999
                                            6      square feet will begin accruing a compliance obligation. Finally in 2024, all
                                            7      warehouses over 100,000 square feet in the District will be required to comply. Rule
                                            8      2305 also has no sunset period, not even in the event that the District attains the
                                            9      national ambient air quality standards.
                                            10              72.   The District has internally acknowledged that implementation of Rule
                                            11     2305 will lead several warehouses to relocate. The remainder captured by
                                            12     circumstances—e.g., proximity to the "megaports," available industrial land access to
Holland & Knight LLP




                                                   the interstate freeway system, or needed for the fulfillment of local needs—will
                 3 Park Plaza, Suite 1400
                 Irvine, CA 92614-8537




                                            13
                    Fax: 949.833.8540
                    Tel: 949.833.8550




                                            14     experience a fundamental shift in the manner in which they provide and charge for
                                            15     their services. As with all well intended regulatory measures, ultimately the
                                            16     consumers will pay.
                                            17 VII.         Federal Regulation of the Trucking Industry
                                            18              73.   Prior to 1980, both federal and state governments regulated the trucking
                                            19     industry. These regulations dictated, both directly and indirectly, how transportation
                                            20     services could be provided and the prices that could be charged for those services.
                                            21              74.   In 1980, Congress passed the Motor Carrier Act, which deregulated
                                            22     interstate trucking so that the rates and services offered by licensed motor carriers and
                                            23     related entities would be set by the market rather than by government regulation. 49
                                            24     U.S.C. §11503a.
                                            25              75.   Fourteen years later, in 1994, to bolster deregulation, Congress included
                                            26     a provision within the FAAAA expressly preempting state regulation of the trucking
                                            27     industry:
                                            28     25
                                                        Ibid.
                                                                                              - 22 -
                                                                  COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
                                                Case 2:21-cv-06341 Document 1 Filed 08/05/21 Page 23 of 35 Page ID #:23




                                            1            [A] State… may not enact or enforce a law, regulation, or other provision
                                                         having the force and effect of law related to a price, route, or service of
                                            2            any motor carrier (other than a carrier affiliated with a direct air carrier
                                                         covered by section 41713(b)(4)) or any motor private carrier, broker, or
                                            3            freight forwarder with respect to the transportation of property. 49
                                                         U.S.C. § 14501(c)(1) (italics added).
                                            4
                                                         76.    In enacting the FAAAA, Congress' "overarching goal" was "helping
                                            5
                                                   ensure transportation rates, routes, and services that reflect maximum reliance on
                                            6
                                                   competitive market forces, thereby stimulating efficiency, innovation, and low prices,
                                            7
                                                   as well as variety and quality." Rowe v. N.H. Motor Transp. Ass'n, 552 U.S. 364, 371
                                            8
                                                   (2008) (internal quotations omitted). The FAAAA's express-preemption provision
                                            9
                                                   furthers this purpose by "'prevent[ing] States from undermining federal regulation of
                                            10
                                                   interstate trucking' through a 'patchwork' of state regulations." Am. Trucking Ass'ns,
                                            11
                                                   660 F.3d at 395-96, rev'd on other grounds, 569 U.S. 641 (2013).
                                            12
                                                         77.    The United States Supreme Court has explained that the "ban on
Holland & Knight LLP
                 3 Park Plaza, Suite 1400
                 Irvine, CA 92614-8537




                                            13
                                                   enacting or enforcing any law 'relating to rates, routes, or services is most sensibly
                    Fax: 949.833.8540
                    Tel: 949.833.8550




                                            14
                                                   read … to mean States may not seek to impose their own public policies or theories
                                            15
                                                   of competition or regulation on the operations of [a motor] carrier." Am. Airlines,
                                            16
                                                   Inc. v. Wolens, 513 U.S. 219, 229 n.5 (1995) ("Wolens"). Deregulation requires not
                                            17
                                                   only that states not interfere with the ability of private parties to contract, but also that
                                            18
                                                   they not interfere with the enforcement of those contracts. "Market efficiency
                                            19
                                                   requires effective means to enforce private agreements." Wolens, 513 U.S. at
                                            20
                                                   230 (quotation marks omitted). Moreover, "[t]he stability and efficiency of the
                                            21
                                                   market depend fundamentally on the enforcement of agreements freely made, based
                                            22
                                                   on the needs perceived by the contracting parties at the time." Ibid.
                                            23
                                                         78.    The EPA and CARB are cooperatively advancing cleaner fleet vehicles
                                            24
                                                   through their respective regulatory activities. But the market itself is advancing
                                            25
                                                   implementation. As ZE and NZE vehicles become more commercially available,
                                            26
                                                   contractors have responded. Goods purveyors seeking to elevate their corporate
                                            27
                                                   sustainability have begun to contract for ZE and NZE carriers in their distribution
                                            28
                                                   networks. While EPA and CARB continue to evaluate regulatory steps for cleaner
                                                                                              - 23 -
                                                                 COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
                                                Case 2:21-cv-06341 Document 1 Filed 08/05/21 Page 24 of 35 Page ID #:24




                                            1      vehicles, market participants are already making choices based on their needs and ZE
                                            2      availability.
                                            3             79.      Rule 2305 will fundamentally redefine the economics of warehouse
                                            4      operation in the South Coast Basin. As previously explained, the District understood
                                            5      that Rule 2305 would impact contractual relationships between motor carriers and
                                            6      good owners/warehouses and would directly affect the services motor carriers offer to
                                            7      their customers in the District. A law which "requires carriers to offer a system of
                                            8      services that the market does not now provide (and which the carriers would prefer
                                            9      not to offer)" is preempted by the FAAA as it produces "the very effect that the
                                            10     [FAAA] sought to avoid, i.e., a State's direct substitution of its own governmental
                                            11     commands for "competitive market forces" in determining (to a significant degree)
                                            12     the services that motor carriers will provide." Rowe, 552 U.S. at 374.
Holland & Knight LLP




                                                          80.      By the District's own internal assessment, the added cost of accelerated
                 3 Park Plaza, Suite 1400
                 Irvine, CA 92614-8537




                                            13
                    Fax: 949.833.8540
                    Tel: 949.833.8550




                                            14     ZE or NZE fleet acquisition, or alternatively payment of monetary sanctions in the
                                            15     form of the "mitigation fee," will also drive many warehouses to shut down or move.
                                            16     For those that move, it will interfere with existing contracted routes, distribution
                                            17     channels, and pricing, cost hundreds if not thousands of local jobs, and drive the
                                            18     problem "next door." For those who stay, the additional operational costs will be
                                            19     borne by truck owner/operators, who in turn will need to increase freight charges, the
                                            20     cost of which contractual realignment ultimately will be borne by commercial and
                                            21     retail consumers in and outside of the District's territory.
                                            22            81.      The District expressly acknowledged that operators may be forced to
                                            23     engage in "rerouting so that the usage points are accumulated at multiple warehouses,
                                            24     since each operator must report annual truck trips that serve the warehouse." 26
                                            25            82.      The marked increase in warehouse operational costs undoubtedly will
                                            26

                                            27
                                                   26
                                                     South Coast Air Quality Management District, Final Environmental Assessment for
                                                   Proposed Rule 2305 (April 2021), at 4.1-17, http://www.aqmd.gov/docs/default-
                                            28     source/ceqa/documents/aqmd-
                                                   projects/2021/attachment_j_pr2305_finalea.pdf?sfvrsn=6.
                                                                                               - 24 -
                                                                   COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
                                                Case 2:21-cv-06341 Document 1 Filed 08/05/21 Page 25 of 35 Page ID #:25




                                            1      also affect contracted traffic in and out of the Los Angeles Airport and the mega ports
                                            2      of Los Angeles and Long Beach thereby resulting in (1) the loss of further jobs and
                                            3      (2) a marked increase in the cost of moving freight and goods regionally, nationally
                                            4      and internationally. Finally, the secondary impact of this contractual realignment on
                                            5      manufacturers and others dependent on the flow and warehousing of goods in and
                                            6      through the South Coast Basin could cause good purveyors to reassess the economics
                                            7      of their ties to, or continued operations within, the South Coast Basin.
                                            8                                             COUNT I
                                            9              (Declaratory/Injunctive Relief — Violation of the Clean Air Act)
                                            10           83.    The CTA realleges and incorporates all of the foregoing paragraphs.
                                            11           84.    Through the formation of EPA in 1970, and the passage of major
                                            12     amendments to the CAA in 1970, 1977, and 1990, Congress provided EPA with the
Holland & Knight LLP




                                                   responsibility for establishing national emissions standards and other requirements
                 3 Park Plaza, Suite 1400
                 Irvine, CA 92614-8537




                                            13
                    Fax: 949.833.8540
                    Tel: 949.833.8550




                                            14     for mobile sources of air pollution.
                                            15           85.    Section 209(a) of the CAA provides in pertinent part:
                                                                "Prohibition. No State or any political subdivision thereof shall
                                            16                  adopt or attempt to enforce any standard relating to the control
                                                                of emissions from new motor vehicles or new motor vehicle
                                            17                  engines subject to this part."
                                            18           86.    Rule 2305 is a "standard relating to the control of emissions from new
                                            19     motor vehicles." While the Rule is drafted as a regulation that both rewards and
                                            20     punishes warehouse operators based on the type of trucks they or those with whom
                                            21     they contract operate, in reality it provides warehouse operators one, and only one,
                                            22     economically viable option: to acquire, directly or indirectly, new fleets of ZE or
                                            23     NZE trucks. As District staff and Governing Board members have repeatedly stated,
                                            24     the purpose and effect of Rule 2305 is to regulate emissions of new motor vehicles.
                                            25     Rule 2305 is thus preempted.
                                            26           87.    The United States Constitution makes federal law and regulations "the
                                            27     supreme Law of the Land." U.S. Const., art. VI, cl. 2. The CTA and its members
                                            28     have legally protected interests under the Constitution, the CAA, and other federal
                                                                                            - 25 -
                                                                COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
                                                Case 2:21-cv-06341 Document 1 Filed 08/05/21 Page 26 of 35 Page ID #:26




                                            1      laws in the full enforcement of the federal laws against the District's implementation
                                            2      of Rule 2305. The CTA and its members will be actually and irreparably injured
                                            3      with respect to their federally protected interests if Rule 2305 is not declared
                                            4      unlawful and its implementation is not enjoined.
                                            5            88.    A clear and judicially cognizable controversy exists between the CTA
                                            6      and its members, on the one hand, and the District, on the other, over whether Rule
                                            7      2305 is preempted by the CAA. The CTA and its members contend that the
                                            8      regulation is preempted by the CAA and cannot be enforced. The District has
                                            9      rejected the CTA's and other interested parties' arguments (as well as the observations
                                            10     of some of its own Governing Board members) to this effect.
                                            11           89.    To redress the violations of federal law and the interference with such
                                            12     rights, and pursuant to 28 U.S.C. §§ 1331, 1343, 2201, and other provisions of law,
Holland & Knight LLP




                                                   including the Supremacy Clause, the CTA requests a declaration that Rule 2305 is
                 3 Park Plaza, Suite 1400
                 Irvine, CA 92614-8537




                                            13
                    Fax: 949.833.8540
                    Tel: 949.833.8550




                                            14     preempted and unenforceable.
                                            15           90.    The District is now implementing and will continue to implement Rule
                                            16     2305 in violation of federal law unless enjoined by this Court from doing so. The
                                            17     CTA is therefore also entitled to injunctive relief restraining and redressing these
                                            18     violations of federal law, and the Supremacy Clause, and other provisions of law.
                                            19                                           COUNT II
                                            20                 (Declaratory/Injunctive Relief — Violation of the FAAAA)
                                            21           91.    The CTA realleges and incorporates all the foregoing paragraphs.
                                            22           92.    The Supremacy Clause, which makes the federal constitution and laws
                                            23     "the supreme Law of the Land," U.S. Const. art. VI, § 3, together with the express
                                            24     preemption provision of the FAAAA, prohibit the State of California from making,
                                            25     applying, or enforcing laws "related to a price, route, or service of any motor carrier
                                            26     … or any private carrier, broker, or freight forwarder with respect to the
                                            27     transportation of property." 49 U.S.C. § 14501(c)(1).
                                            28           93.    At all relevant times, the CTA and its members, and all others similarly
                                                                                             - 26 -
                                                                COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
                                                Case 2:21-cv-06341 Document 1 Filed 08/05/21 Page 27 of 35 Page ID #:27




                                            1      situated, had, have, and will have the right under the Supremacy Clause not to be
                                            2      subjected to or punished under state laws that interfere with, are contrary to, or are
                                            3      otherwise preempted by federal law.
                                            4            94.    An actual controversy exists among the parties because warehouse
                                            5      owners, operators, freight forwarder and/or brokers, some of whom are CTA
                                            6      members, and truck owner/operators, the primary constituency that the CTA
                                            7      represents, will be required to change their prices, routes, and services in order to
                                            8      comply with Rule 2305 and will be required to offer services which the market does
                                            9      not compel. Thus, these parties cannot freely contract for the provisions of freight
                                            10     services.
                                            11           95.    Rule 2305 is directly aimed at the carriage of goods and is not broadly
                                            12     applicable across industries. The application of Rule 2305 directly impacts the
Holland & Knight LLP




                                                   services, routes and prices that CTA's members and other similarly situated motor
                 3 Park Plaza, Suite 1400
                 Irvine, CA 92614-8537




                                            13
                    Fax: 949.833.8540
                    Tel: 949.833.8550




                                            14     carriers, warehouse owners, operators, freight forwarders, and/or brokers offer their
                                            15     customers for the transportation of goods in local and interstate commerce. Before
                                            16     Rule 2305's adoption, motor carriers and warehouses were free to contract with an
                                            17     extensive network of contractors to provide virtually any type and number of trucks,
                                            18     trailers, drivers, and equipment needed for a particular job on little or no notice.
                                            19     Following Rule 2305's adoption, motor carriers, warehouse owners, operators, freight
                                            20     forwarders and/or brokers who continue to use, or continue to contract with others
                                            21     who use, conventional freight vehicles to provide commercial transportation services
                                            22     face triggering significant sanctions for violating Rule 2305's de facto accelerated
                                            23     fleet conversion mandate.
                                            24           96.    Rule 2305 also indirectly impacts rates, services, and pricing by
                                            25     imposing service requirements on motor carriers, in contravention of the United
                                            26     States Supreme Court's determination that regulations cannot require carriers to offer
                                            27     services that differ significantly from those that the market would dictate in the
                                            28     absence of regulation. Rowe, 552 U.S. at 374. While some motor carrier contractors
                                                                                             - 27 -
                                                                COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
                                                Case 2:21-cv-06341 Document 1 Filed 08/05/21 Page 28 of 35 Page ID #:28




                                            1      have begun to request ZE or NZE trucks, these contractors are the exception, not the
                                            2      rule. There is nothing to suggest that the market currently dictates that motor carriers
                                            3      provide ZE or NZE vehicles as part of their services.
                                            4             97.   The only economically viable way to avoid triggering Rule 2305
                                            5      sanctions is to acquire, and/or mandate that others acquire, ZE or NZE trucks on an
                                            6      accelerated basis. Members of CTA and other similarly situated motor carriers,
                                            7      warehouse owners, operators, freight forwarders and/or brokers must simultaneously
                                            8      cease using, and/or allowing others to use, conventional trucks regardless of whether
                                            9      ZE and/or NZE trucks are commercially available on the open market.
                                            10            98.   At present, ZE and NZE freight vehicles remain in the
                                            11     experimental/demonstration phase, are not commercially available through all
                                            12     classes, and represent a significant acquisition cost increase above conventional
Holland & Knight LLP




                                                   vehicles. A motor carrier/operator that chooses to invest in these specialized trucks
                 3 Park Plaza, Suite 1400
                 Irvine, CA 92614-8537




                                            13
                    Fax: 949.833.8540
                    Tel: 949.833.8550




                                            14     will have to charge its customers higher prices than before for those specialized
                                            15     services.
                                            16            99.   Under Rule 2305, motor carriers, warehouse owners, operators, freight
                                            17     forwarders, brokers and their contractors, must acquire expensive and rare vehicles
                                            18     long before the end of the current fleet’s useful life, must charge higher prices for
                                            19     services due to the purchase of those vehicles, and must offer services which the
                                            20     market does not currently dictate, or trigger sanctions via the "mitigation fee" and
                                            21     incur the risk of enforcement and civil actions and significant civil and criminal
                                            22     liability.
                                            23            100. Once ZE/NZE vehicles are acquired, motor carriers, warehouse owners,
                                            24     operators, freight forwarders, brokers and their contractors must then modify their
                                            25     routes and services, not only in the South Coast Basin but nationally, based on
                                            26     charging infrastructure availability.
                                            27            101. Rule 2305 compels operators to change their business in ways that will
                                            28     directly impact the types of services the motor carriers provide to their customers, the
                                                                                             - 28 -
                                                                COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
                                                Case 2:21-cv-06341 Document 1 Filed 08/05/21 Page 29 of 35 Page ID #:29




                                            1      routes the drivers must take, and the prices that the motor carriers charge their
                                            2      customers for services. Unless Defendants are restrained and enjoined from
                                            3      enforcing Rule 2305, CTA members and other similarly situated motor carriers will
                                            4      suffer irreparable harm.
                                            5            102. The CTA has no plain, speedy, and adequate remedy at law, making
                                            6      injunctive relief necessary.
                                            7                                            COUNT III
                                            8            (Declaratory/Injunctive Relief — Violation of State Law — Authority)
                                            9            103. The CTA realleges and incorporates all the foregoing paragraphs.
                                            10           104. Subject to and only to the limited extent allowed by federal law, CARB
                                            11     has exclusive authority in California over mobile source emissions. Health & Safety
                                            12     Code §§ 39002, 40000, 43000.5, 43013, 43018(b) and (d).
Holland & Knight LLP




                                                         105. CAA § 209(a) prohibits state or local regulations imposing "standard[s]
                 3 Park Plaza, Suite 1400
                 Irvine, CA 92614-8537




                                            13
                    Fax: 949.833.8540
                    Tel: 949.833.8550




                                            14     relating to the control of emissions from new motor vehicles or new motor vehicle
                                            15     engines" without an EPA approved waiver. In California, only CARB has the right to
                                            16     apply for such a waiver. The CARB has not sought a waiver with respect to Rule
                                            17     2305. To the contrary, in previously enacting the ACT, Low NOx Omnibus and
                                            18     ACF, CARB rejected the District's call for the accelerated pace of fleet conversion in
                                            19     the South Coast Basin now de facto mandated by Rule 2305. Because Rule 2305 is
                                            20     designed to target air contaminants emitted by mobile sources, the District's
                                            21     enactment and threatened enforcement of Rule 2305 per se is a violation of state law.
                                            22           106. Under California law, local air districts have limited ability to regulate
                                            23     emissions from mobile sources through indirect source controls. As explained above,
                                            24     federal law allows, but does not require, states to adopt an "indirect source review
                                            25     program" as part of the SIP to review "new or modified indirect source[s]." CAA
                                            26     § 110(a)(5)(A)(i); (a)(5)(D).
                                            27           107. California law gives the air districts authority to "adopt and implement
                                            28     regulations" to "[r]educe or mitigate emissions from indirect and areawide sources of
                                                                                             - 29 -
                                                                COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
                                                Case 2:21-cv-06341 Document 1 Filed 08/05/21 Page 30 of 35 Page ID #:30




                                            1      pollution." Cal. Health & Safety Code § 40716(a). The District also has authority to
                                            2      adopt "indirect source controls," but these ISR rules are limited to "areas of the south
                                            3      coast district in which there are high-level, localized concentrations or pollutants or
                                            4      with respect to any new source that will have a significant effect on air quality in the
                                            5      South Coast Air Basin." Cal. Health & Safety Code § 40440 (italics added).
                                            6            108. Such regulations cannot "infringe[] on the existing authority of counties
                                            7      and cities to plan or control land use" and do not "provide[] or transfer[] new
                                            8      authority over such land use to" the District or CARB. Cal. Health & Safety Code
                                            9      §§ 40716(b), 40414.
                                            10           109. Indirect source control program is not defined in California law, but the
                                            11     CAA defines "indirect source review programs" as limited to new or modified
                                            12     sources.
Holland & Knight LLP




                                                         110. The District is a local agency created by the Legislature. As such, it
                 3 Park Plaza, Suite 1400
                 Irvine, CA 92614-8537




                                            13
                    Fax: 949.833.8540
                    Tel: 949.833.8550




                                            14     possess only the authority specifically granted to it by state law. It has no inherent
                                            15     police power nor any other authority beyond that explicitly conferred on it by statute.
                                            16     PaintCare v. Mortensen, 233 Cal. App. 4th 1292, 1305 (2015) ("an administrative
                                            17     agency 'has only as much rulemaking power as is invested in it by statute'"); Friends
                                            18     of the Kings River v. County of Fresno, 232 Cal. App. 4th 105, 117 (2014) (similar).
                                            19           111. On its face, Rule 2305 applies to all warehouses operating within the
                                            20     South Coast Basin meeting the minimum 100,000 square foot indoor floor space
                                            21     requirement; in other words, it applies to all existing, as opposed to simply "new,"
                                            22     sources of emissions. As such, its enactment was and remains in excess of the
                                            23     "power conferred [to the District] by statute" and its adoption infringes on the
                                            24     existing authority of counties and cities to plan and control land use.
                                            25                                           COUNT IV
                                            26        (Declaratory/Injunctive Relief — Violation of State Law — Unlawful Tax)
                                            27           112. The CTA realleges and incorporates all the foregoing paragraphs.
                                            28           113. An actual controversy presently exists between the CTA and its
                                                                                             - 30 -
                                                                COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
                                                Case 2:21-cv-06341 Document 1 Filed 08/05/21 Page 31 of 35 Page ID #:31




                                            1      members, on the one hand, and the District, on the other, with regard to the legality of
                                            2      the District's imposition, or threatened imposition, of purported new "mitigation fees"
                                            3      as unlawful, invalid and in violation of controlling state law.
                                            4            114.    The Rule 2305 ISR "fees" are an unlawful tax under Proposition 26,
                                            5      Cal. Const. Art. XIII C, § 1(e), which states that "any levy, charge, or exaction of any
                                            6      kind imposed by a local government" is a tax except for certain enumerated
                                            7      exemptions. The District is a "local government" and "special district" as defined by
                                            8      Article XIII C 1(b)(c). The ISR fee does not fall within any of the exemptions in
                                            9      Proposition 26, including:
                                            10                  A charge imposed for a specific benefit conferred or privilege
                                                                granted directly to the payor that is not provided to those not
                                            11                  charged, and that does not exceed the reasonable costs to the
                                                                local government of conferring the benefit or granting the
                                            12                  privilege. Cal. Const., Art. XIII C, § 1(e)(1).
Holland & Knight LLP




                                                         115. The District has established charges or "fees" ostensibly to be dedicated
                 3 Park Plaza, Suite 1400
                 Irvine, CA 92614-8537




                                            13
                    Fax: 949.833.8540
                    Tel: 949.833.8550




                                            14     to the specific purpose of funding District programs relating to air quality
                                            15     management, however the revenue to be generated by the new ISR "fees" greatly
                                            16     exceeds the reasonable or estimated costs of the District's programs or services, and
                                            17     actually constitute new "special tax" revenues for the District. The District failed to
                                            18     seek or obtain the requisite voter approval for such "special taxes" as required by the
                                            19     California Constitution Article XIII C 2(d), and Cal. Gov. Code § 53722.
                                            20           116. A levy only qualifies as a regulatory fee if (1) the amount of the fee does
                                            21     not exceed the reasonable costs of providing the services for which it is charged, (2)
                                            22     the fee is not levied for unrelated revenue purposes, and (3) the amount of the fee
                                            23     bears a reasonable relationship to the burdens created by the feepayers' activities or
                                            24     operations. If those conditions are not met, the levy is a tax. California Bldg. Indus.
                                            25     Ass'n v. State Water Res. Control Bd., 4 Cal. 5th 1032, 1046 (2018). The District has
                                            26     not and cannot prove that Rule 2305's fee option meets these requirements.
                                            27           117. The District calibrated the ISR fee to the Carl Moyer program cost-
                                            28     effectiveness threshold, but did not analyze whether this threshold adequately
                                                                                             - 31 -
                                                                COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
                                                Case 2:21-cv-06341 Document 1 Filed 08/05/21 Page 32 of 35 Page ID #:32




                                            1      represents the cost to implement emission reduction projects in the South Coast Basin
                                            2      specifically or to implement the projects necessary to offset emissions from the
                                            3      specific warehouses regulated by the Rule.
                                            4            118. The District failed to demonstrate, and cannot demonstrate, that the new
                                            5      ISR fees are not established or imposed for general revenue purposes, in excess of
                                            6      any reasonable regulatory program costs. "What a fee cannot do is exceed the
                                            7      reasonable cost of regulation with the generated surplus used for general revenue
                                            8      collection. An excessive fee that is used to generate general revenue becomes a tax."
                                            9      California Farm Bureau Fed'n v. State Water Res. Control Bd., 51 Cal. 4th 421, 438
                                            10     (2011).
                                            11           119. The fee does not seek to regulate the specific fee-payors' indirect source
                                            12     emissions, but instead aims to raise money for the control of emissions in the South
Holland & Knight LLP




                                                   Coast Basin generally. The District's stated purpose is to "reduce local and regional
                 3 Park Plaza, Suite 1400
                 Irvine, CA 92614-8537




                                            13
                    Fax: 949.833.8540
                    Tel: 949.833.8550




                                            14     emissions of NOx and PM associated with warehouses in order to assist in meeting
                                            15     state and federal air quality standards." The District also stated that proceeds from
                                            16     this new tax will be used to provide financial incentives for truck owners to purchase
                                            17     NZE or ZE trucks, for the installation of fueling and charging infrastructure, with
                                            18     priority given for projects in the communities near warehouses that paid the fee, and
                                            19     to fund grid upgrades.
                                            20           120. Some of these projects, such as charging infrastructure and utility
                                            21     projects, will not even achieve emission reductions, let alone reductions from the
                                            22     warehouses that will pay the "fee". The uses to which the money will be put thus do
                                            23     not have any nexus to the specific fee-payors' generation of indirect emissions, and
                                            24     the exaction therefore constitutes a tax. Morning Star Co. v. Board of Equalization,
                                            25     201 Cal. App. 4th 737, 755 (2011) (charge to company that did not seek to regulate
                                            26     the Company's use, generation, or storage of hazardous material but to raise money
                                            27     for the control of hazardous material generally was a tax).
                                            28           121. The District failed to demonstrate by substantial evidence in the record,
                                                                                            - 32 -
                                                                COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
                                                Case 2:21-cv-06341 Document 1 Filed 08/05/21 Page 33 of 35 Page ID #:33




                                            1      and cannot demonstrate under any factual construct or as a matter of law, that the
                                            2      amount of the new ISR fees bear a reasonable relationship to the social or economic
                                            3      burdens that may fairly be attributed to warehouses and fleet operators or to
                                            4      demonstrate a causal connection or "nexus" between warehouses and the amount of
                                            5      the fee, as required by Sinclair Paint Co. v. Board of Equalization, 15 Cal. 4th 866
                                            6      (1997).
                                            7             122. The District bears the burden of proving by a preponderance of the
                                            8      evidence that a levy, charge, or other exaction is not a tax, that the amount is no more
                                            9      than necessary to cover the reasonable costs of the governmental activity, and that the
                                            10     manner in which those costs are allocated to a payor bear a fair or reasonable
                                            11     relationship to the payor's burdens on, or benefits received from, the governmental
                                            12     activity. California Ass'n of Prof. Scientists v. Dept. of Fish and Game, 79 Cal. App.
Holland & Knight LLP




                                                   4th 935, 935, 945 (2000).
                 3 Park Plaza, Suite 1400
                 Irvine, CA 92614-8537




                                            13
                    Fax: 949.833.8540
                    Tel: 949.833.8550




                                            14            123. The District failed to demonstrate, and cannot demonstrate, the basis for
                                            15     determining, if any, the manner in which the costs of the new ISR programs are
                                            16     apportioned, or to assure that the charges allocated to a fee payer bear a fair and
                                            17     reasonable relationship to the fee payer's burdens on or benefits from the regulatory
                                            18     activity.
                                            19                                           COUNT V
                                            20                                      (Declaratory Relief)
                                            21            124. The CTA realleges and incorporates the foregoing paragraphs.
                                            22            125. This case presents a justiciable issue in that warehouses and fleet
                                            23     operators operating in the Basin must already comply with Rule 2305 or face
                                            24     significant penalties.
                                            25            126. A declaratory judgment in this matter would terminate and afford relief
                                            26     from the uncertainty, cost, disruption, conflict, and controversy giving rise to this
                                            27     proceeding and prevent a similar situation from arising in the future.
                                            28            127. This matter is most properly resolved through a declaratory judgment
                                                                                             - 33 -
                                                                COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
                                                Case 2:21-cv-06341 Document 1 Filed 08/05/21 Page 34 of 35 Page ID #:34




                                            1      issued by this Court. The matter involves important federal and state law questions,
                                            2      and a ruling in this case will have significant impact on the national system of freight
                                            3      transportation. It is, therefore, of critical importance to the trucking industry and the
                                            4      public at large.
                                            5                                            COUNT VI
                                            6                         (Preliminary and Permanent Injunctive Relief)
                                            7            128. The CTA realleges and incorporates the foregoing paragraphs.
                                            8            129. The CTA and its members will suffer irreparable harm if the District's
                                            9      implementation and enforcement of Rule 2305 is not enjoined. The impact of Rule
                                            10     2305 on the efficiency of the nation's logistics system is significant, and the economic
                                            11     loss attributable to delays, equipment shortages, and interference with dispatching
                                            12     and the efficient allocation of freight vehicles is not capable of clear calculation. The
Holland & Knight LLP




                                                   threat of facing substantial, and perpetually on-going economic sanctions for non-
                 3 Park Plaza, Suite 1400
                 Irvine, CA 92614-8537




                                            13
                    Fax: 949.833.8540
                    Tel: 949.833.8550




                                            14     compliance also threatens to cause the CTA's members and other local and interstate
                                            15     commercial transportation and logistics operators doing business in the South Coast
                                            16     Basin—together with their customers and the public-at-large—irreparable harm.
                                            17           130. If the novel Rule 2305 is not enjoined and other jurisdictions were
                                            18     emboldened to likewise assume the authority of EPA and adopt similar regional or
                                            19     state regulations, the irreparable harm to the trucking and logistics industry and to the
                                            20     public interest would be compounded.
                                            21           131. The CTA and its members have no adequate remedy at law for the
                                            22     injuries alleged herein. Even if the monetary value of the perpetually on-going
                                            23     injuries to the CTA and its members could be ascertained, there is no action at law
                                            24     available to the CTA and its members to recover such losses from the District. Only
                                            25     this Court's exercise of its equitable powers can protect the CTA, its members, and
                                            26     other similarly situated operators from the threatened irreparable harm.
                                            27           132. Whereas injunctive relief would prevent irreparable injury to the CTA,
                                            28     its members, other similarly situated operators, and the public-at-large, on balance,
                                                                                             - 34 -
                                                                 COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
                                                Case 2:21-cv-06341 Document 1 Filed 08/05/21 Page 35 of 35 Page ID #:35




                                            1      the injury to the District, if any, would only amount to a judicial declaration of the
                                            2      prescribed constitutional and statutory limits on its authority.
                                            3                                     PRAYER FOR RELIEF
                                            4      WHEREFORE, Plaintiffs CTA and its members pray:
                                            5            A.     For a declaration that (1) Rules 2305 and 316 are invalid and (2) it is
                                            6      contrary to law for Defendants to enforce Rules 2305 and 316 against warehouses
                                            7      and fleet owners operating in the South Coast Basin;
                                            8            B.     For a preliminary and permanent injunction requiring Defendants to
                                            9      conform their conduct to such judicial declaration and barring them from
                                            10     implementing or enforcing in any way Rules 2305 and 316;
                                            11           C.     For such costs and attorneys' fees to which Plaintiffs may be entitled by
                                            12     law; and
Holland & Knight LLP




                                                         D.     For such other, further or different relief as this Court may deem just and
                 3 Park Plaza, Suite 1400
                 Irvine, CA 92614-8537




                                            13
                    Fax: 949.833.8540
                    Tel: 949.833.8550




                                            14     proper.
                                            15

                                            16     Dated:       August 5, 2021                    HOLLAND & KNIGHT LLP
                                            17

                                            18
                                                                                                  By: ____________________________
                                            19                                                          David A. Robinson
                                                                                                        Marne S. Sussman
                                            20
                                                                                                  Attorneys for Plaintiff CALIFORNIA
                                            21                                                    TRUCKING ASSOCIATION
                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28

                                                                                             - 35 -
                                                                COMPLAINT FOR DECLARATORY JUDGMENT AND INJUNCTIVE RELIEF
